Citation Nr: 0110317	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-09 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1946 and from October 1953 to November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a November 1998 statement, the veteran withdrew his appeal 
with respect to the issue of whether there was clear and 
unmistakable error in the denial of entitlement to service 
connection for a left knee disability in a December 1946 
rating decision.  Therefore, the only issue remaining for 
appellate review is the one listed on the front page of this 
decision.  

In December 2000, the veteran testified from the Muskogee, 
Oklahoma RO at a videoconference hearing before the 
undersigned Board member, seated in Washington DC.  A copy of 
the hearing transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a left knee disorder.  

2.  Evidence added to the record since the November 1997 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156a (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he currently has a left 
disability as a result of an injury he sustained to his left 
knee during his first period of active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service incurrence or aggravation of 
arthritis may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000). 

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

In an unappealed November 1997 rating decision, the RO 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for left 
knee disability because the medical evidence added to the 
record related to current treatment of the veteran's left 
knee disability and did not relate the current disability to 
service.  

The evidence received since the November 1997 rating decision 
includes a VA treatment record, dated in June 2000, 
reflecting that the veteran's left knee pain had been stable 
since a left knee replacement 2 or 3 years earlier, and that 
the left knee disability was old as determined by a review of 
the service medical records which disclosed that he had been 
seen on multiple occasions for left knee pain.  This VA 
treatment record relating the veteran's current left knee 
disability to service is not cumulative or redundant of the 
evidence previously of record.  In addition, it is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, it is new and 
material and the claim is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for left knee disability is 
granted. 





REMAND

During the pendency of the veteran's appeal but after the 
issue on appeal was most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

Although the record includes the aforementioned June 2000 
treatment record linking the veteran's current left knee 
disability to service, there is no indication in the 
treatment record that the opinion was based upon a review of 
all records pertinent to the history of the veteran's left 
knee disability.  The record reflects that the veteran has 
not been provided a current VA examination in order to 
determine the etiology of his left knee disability.

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology any 
currently present left knee 
disability.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The claims file must be 
made available to and reviewed by 
the examiner, and the examination 
report should reflect that the 
claims file was reviewed.  The 
examiner should provide an opinion, 
based upon the examination results 
and a review of the claims folder, 
as to whether it is at least as 
likely as not that the veteran's 
left knee disability is 
etiologically related to service.  
The rationale for all opinions 
expressed must also be provided. 

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of the VCAA.  Then, the 
RO should adjudicate the reopened 
claim for service connection for 
left knee disability on de novo 
basis. 

5.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

